Citation Nr: 1310454	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  04-42 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae (PFB).

2.  Entitlement to service connection for a neck injury.

3.  Entitlement to service connection for numbness of the upper extremities as secondary to neck injury.

4.  Entitlement to service connection for hives and allergies.

5.  Entitlement to service connection for a skin condition of the hands.

6.  Entitlement to service connection for circulation problems with numbness of the feet.

7.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

8.  Entitlement to an initial compensable rating for tinea cruris.

9.  Entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2004, January 2008, and February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2010, the Board denied entitlement to an initial compensable rating for tinea pedis with onychomycosis and dismissed a claim of service connection for circulation problems with numbness of the hands.  In addition to remanding the remaining claims on appeal to the RO for additional development and due process consideration, the Board also remanded the claim of entitlement to an initial compensable rating for tinea cruris, and the claims of entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities.  The remand instructed the RO to issue a statement of the case (SOC) in connection with the two issues because the Veteran submitted a notice of disagreement (NOD) with the February 2008 rating decision.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  In July 2011, the RO issued a SOC pursuant to the remand.  The Veteran's representative submitted a timely substantive appeal later that month.  Therefore, the appeal of these two issues is properly before the Board.

In a November 2011 statement to the Board, the Veteran's representative indicated that a higher rating is warranted for the Veteran's service-connected tinea pedis.  In January 2013, the representative indicated that service connection is warranted for hypertension.  As these issues have not been developed for appellate review, they are referred to the RO for appropriate action.  The Board notes that entitlement to service connection for hypertension was previously denied in November 2005.

The decision below addresses the Veteran's claims of service connection for PFB, a neck injury, and numbness of the upper extremities, as well as the issue of entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities.  The remaining claims are addressed in the remand that follows the Board's decision.


FINDINGS OF FACT

1.  The Veteran has PFB that had its onset during his active military service.

2.  The Veteran does not have a neck disability related to a neck injury that had its clinical onset during, or is related to, his active military service.

3.  The Veteran does not have numbness of the upper extremities that is attributable to his active military service; nor was it caused or made worse by service-connected disability.

4.  Since September 15, 2008, the Veteran has been in receipt of a compensable rating for service-connected disability.

5.  From June 12, 2007, to September 14, 2008, the Veteran's noncompensable service-connected disabilities were not of such character as clearly to interfere with normal employability.


CONCLUSIONS OF LAW

1.  The Veteran has PFB that was incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

2.  The Veteran does not have a disability related to a neck injury that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

3.  The Veteran does not have numbness of the upper extremities that is the result of disease or injury incurred in or aggravated during active military service; numbness of the upper extremities is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2012).

4.  The criteria for a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.324, 4.3 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed has been accomplished to make a decision as to the claims of service connection for PFB, a neck injury, and numbness of the upper extremities, as well as the issue of entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities.  Through a September 2007 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his service connection claims, including on a secondary basis.  The letter also provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the September 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of these service connection issues for further notification of how to substantiate the claims is not necessary.

As to the issue of entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities, additional notification is not necessary as this issue is a "downstream" issue following the grant of award of service connection for tinea cruris in February 2008, at which time the Veteran initially had two noncompensable service-connected disabilities.  See Hartman, 483 F.3d at 1311; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (holding that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial).  Therefore, no further notice is needed for this issue.  

There is no indication that any additional action is needed to comply with the duty to assist in connection with these four issues.  The Veteran's available service treatment records have been obtained and associated with the claims file.  It appears that his complete set of treatment records have been obtained although his personnel records could not be obtained even when the National Personnel Records Center was contacted.  The Veteran's available treatment records from the VA Medical Center (VAMC) in Dallas, Texas, have also been obtained.  Although he indicated that he was treated as early as 1972 at that facility, the Dallas VAMC responded that no such records could be located.  Pursuant to the Board's July 2010 remand, records from the Social Security Administration were also obtained.

The Veteran was informed of the inability to obtain his service personnel records and older VA treatment records by way of letters dated in March 2009 and November 2009, respectively.  See 38 C.F.R. § 3.159(e).  In light of the negative responses from the custodians that would potentially possess these records, a remand for further record requests is not necessary because they would be futile.

In addition, in August 2009, the Veteran was provided VA examinations in connection with his PFB and neck injury claims, the reports of which are of record.  That examination reports contain sufficient evidence by which to decide the claims regarding the nature and origin of the Veteran's claimed PFB and neck injury.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one).  Moreover, a June 2007 VA examination is of record that accurately describes the effects of the Veteran's noncompensable service-connected disabilities during that time period.  The Board notes that a VA examination was not provided in connection with claim pertaining to numbness in upper extremities.  As detailed in the analysis section, the Board finds that a remand for a medical examination or opinion is not warranted because one is not necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, the Veteran was afforded a hearing before the RO in June 2007 and before the Board in September 2008, the transcripts of which are also of record.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence for these four claims.

II. Analysis

A. Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2012).

PFB

The Veteran asserts that he has PFB as a result of his active military service.  Specifically, he states that he was treated for PFB in service and continues to have this condition.  Thus, the Veteran contends that service connection is warranted for PFB.

A review of the Veteran's service treatment records reveals that he was treated for PFB in February 1971.  He was given a profile of no shaving due to inflammation of the skin.  In September 1972, the Veteran underwent a separation examination.  The skin portion of the examination was considered to be abnormal and PFB was listed as a defect or diagnosis.

Post-service medical records do not show treatment for PFB until many years after service.  A February 2008 VA treatment record notes folliculitis affecting the face.  Nevertheless, the Veteran has stated that the problem has continued since service in an intermittent fashion.

In August 2009, the Veteran underwent VA examination in connection with the claim.  The examiner reviewed the claims file and conducted a physical examination.  Although there were currently only residuals of hyperpigmentation under the neck, the examiner provided a diagnosis of PFB.  The examiner gave the opinion that the Veteran's PFB was treated in the military and the hyperpigmentation is as likely as not related to the PFB skin problems noted in military service.

The evidence shows that the Veteran had PFB during service and that he currently has PFB, or at least residuals of the condition.  A physician has provided a probative medial opinion linking the current condition to the in-service problems.  Therefore, in consideration of the evidence of record, the Board finds that the Veteran has PFB that had its onset during active military service.  In view of this finding, the Board concludes that service connection is warranted for PFB.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Neck Injury

The Veteran asserts that he has a current neck disability as result of a neck injury that occurred during active military service.  Specifically, he states that he was involved in a motor vehicle accident during whereby he injured his neck.  The Veteran also states that, since that time, he underwent surgery to address disc problems in his neck.  He maintains that any current neck disability is related to the in-service injury.  Therefore, the Veteran asserts that service connection is warranted for a neck injury.

The Veteran's service treatment records document the claimed in-service injury.  In February 1971, he was seen in the emergency room at Womack Army Hospital with a complaint of neck pain following a motor vehicle accident.  A 6 centimeter contusion was found on the Veteran's neck when he was examined.  The impression was neck contusion.  X-rays of the neck were within normal limits.  The Veteran was seen again two days later with head, neck and back pain.  No diagnosis concerning the neck was provided at that time.  The September 1972 separation examination was normal with respect to the spine.  Nevertheless, the evidence in the service treatment records establishes that the Veteran injured his neck as claimed.

Post-service treatment records show that the Veteran underwent neck surgery in 1999.  The operation was a discectomy with fusion of C5 to C7.  The Veteran reports that he continues to experience pain in the neck area.  Thus, the evidence establishes the existence of a current disability involving the neck.

The salient question is whether the Veteran's current neck disability is related to the in-service neck injury.  In August 2009, he underwent VA examination in connection with the claim.  The VA examiner reviewed the claims file and examined the Veteran.  The impression was chronic intermittent neck pain following two level discectomy and fusion.  The examiner noted an accurate history, including the evidence showing an in-service motor vehicle accident resulting in a neck injury and the Veteran's report of experiencing intermittent neck pain after service.  The examiner gave the opinion that it is less likely as not that the current cervical spine condition is related to service.  The examiner explained that the Veteran had a contusion of the neck in a motor vehicle accident in service and there was no chronicity of symptoms or complaint at time of separation.  Additionally, cervical radiculopathy and surgical procedure was about 28 years later.

In consideration of the evidence of record, the Board finds that the Veteran does not have a neck disability related to a neck injury that had its clinical onset during, or is related to, his active military service.  Although the Veteran experienced a neck injury during service, the evidence does not show that he had a chronic disability at that time.  He was shown to have a contusion, but x-rays of the neck were normal.  Additionally, the separation examination was normal.  Moreover, the August 2009 VA examiner provided a probative medical opinion on the matter.  The examiner's opinion is persuasive and it was explained in the context of the record.  The examiner addressed the in-service neck injury, the Veteran's complaints of intermittent neck pain after service, and his current disability.  The examiner considered the Veteran's theory and it was not endorsed.  Here, the competent medical evidence does not support a nexus or link between the Veteran's current neck disability and the in-service neck injury.  The Board accords the medical opinion greater evidentiary weight than the Veteran's lay opinion on the matter given the medical complexity of the question of nexus pertaining to the claim.  Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, hand pain, and shortness of breath, the Veteran is not competent to provide evidence as to more complex medical questions such as the etiological relationship between a current neck disability and an injury that occurred more than 40 years ago, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In view of this evidence, and primarily the August 2009 VA examiner's opinion, the Board concludes that service connection is not warranted for a neck injury.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In a January 2013 brief, the Veteran's representative contends that the August 2009 VA examination and opinion report is inadequate for deciding the claim.  Essentially, the representative states that the examiner provided an opinion without a sufficient rationale.  However, the examiner did provide a sufficient explanation of the opinion.  The examiner pointed to the fact that there was a contusion of the neck in service without a subsequent chronicity of symptoms or complaints at the time of separation.  The examiner also noted that the cervical spine fusion was about 28 years after the accident.  As such, the examination report sufficiently informs the Board of the medical expert's judgment on the medical question and the essential rationale for the opinion.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  Therefore, a remand for another examination or opinion is not necessary for this claim.

For the foregoing reasons, the Board finds that the claim of service connection for a neck injury must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Numbness of the Upper Extremities

In submitting his claim of service connection for numbness of the upper extremities, the Veteran noted that he had the in-service neck injury involving the motor vehicle accident and subsequent neck surgery.  He also stated that he then had numbness down his arms and into his hands.  Thus, the claim was appropriately developed as a secondary service connection claim as that was the Veteran's primary theory of entitlement.

Service connection of a secondary disability may only be granted if the secondary disability is proximately due to or aggravated by a service-connected disability.  In the Veteran's case, he has not been awarded service connection for a neck injury.  Thus, as a matter of law, service connection may not be granted for numbness of the upper extremities caused by nonservice-connected neck injury.  See 38 C.F.R. § 3.310.

Additionally, the evidence does not indicate that the numbness may be related to a different service-connected disability.  During an August 2009 VA examination pertaining to diabetes mellitus, the VA examiner noted that the onset of the Veteran's bilateral peripheral neuropathy of the upper extremities followed cervical disc surgery.  Additionally, the examiner stated that is less likely as not that the condition is related to diabetes mellitus.  Thus, the medical evidence supports the Veteran's lay statements that his numbness of the upper extremities is secondary to his nonservice-connected neck injury.  There is no indication in the record that a service-connected disability aggravates the Veteran's numbness of the upper extremities.  Thus, service connection is not warranted on a secondary basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.

In the January 2013 brief, the Veteran's representative asserts that a VA examination is warranted for this claim because an examiner has not specifically addressed the question of whether the Veteran's numbness of the upper extremities is at least as likely as not related to his military service.  For this claim, as noted previously, the Board finds that a remand for a VA examination is not warranted.  

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81.

For this claim, the evidence does not establish that the Veteran experienced an event, injury or disease in service pertaining to numbness of the upper extremities.  Although he was involved in a motor vehicle accident, service treatment records do not reflect that there was injury to the upper extremities in addition to the injuries to the head, neck and back.  The Veteran has not pointed to any incident where he injured his arms.  Additionally, the evidence reflects that the onset of the Veteran's problems was after the neck surgery.  Thus, there is not even an indication that the current symptoms are related to a service event, injury or disease.  Consequently, the elements are not met for VA's duty to provide an examination or opinion.  

In consideration of this evidence, the Board also finds that the Veteran does not have numbness of the upper extremities that is attributable to his active military service and, for these and foregoing reasons, the Board finds that the claim of service connection for a neck injury must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz, 274 F.3d at 1365.

B. 10 Percent Evaluation

Whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the rating schedule, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324 (2012).  

The provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of noncompensable service-connected disabilities.  As such, once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).

The February 2007 rating decision denied this claim with consideration of the Veteran's service-connected tinea pedis with onychomycosis and tinea cruris, both of which were rated as noncompensably disabling.  The effective date of service connection for tinea cruris is June 12, 2007.  Notably, during the pendency of the appeal, service connection was granted for PTSD and diabetes mellitus, effective September 15, 2008.  Both disabilities were rated as at least compensably disabling.  Thus, the time period in question is from June 12, 2007 to September 14, 2008, as the issue is moot thereafter.  See Butts, 5 Vet. App. at 541.

The most probative evidence pertaining to this issue is a June 2007 VA skin examination that addresses both the Veteran's tinea pedis with onychomycosis and tinea cruris during the time period in question.  After reviewing the claims file and examining the Veteran, the examiner provided a diagnosis of tinea pedis and characterized the disability as mild with no functional impairment.  Tinea cruris was also diagnosed.  The examiner stated that there were no residual symptoms or functional limitation.  Additionally, the examiner provided a diagnosis of onychomycosis and stated that there was no functional limitation.

Based on this assessment, the Veteran's noncompensable service-connected disabilities were not of such character as clearly to interfere with normal employability.  There was no functional impairment resulting from the disabilities.  Additionally, VA treatment records from this time period do not reflect a clear interference with normal employability.  Moreover, during the September 2008 Board hearing, the Veteran testified that he did not miss any work, at least due to the effects of the tinea pedis.

In consideration of this evidence, the Board concludes that a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities is not warranted under 38 C.F.R. § 3.324 from June 12, 2007 to September 14, 2008.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PFB is granted.

Service connection for a neck injury is denied.

Service connection for numbness of the upper extremities is denied.

A 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities is denied.

	(CONTINUED ON NEXT PAGE)


REMAND

The Board finds it necessary to remand the remaining claims on appeal to the RO for additional development and due process consideration.

In regard to the claim of service connection for hives and allergies, the Veteran asserts that he was treated for this condition during service and that he continues to currently experience the same symptoms.  His service treatment records document treatment for hives, allergies, and urticaria on at least fifteen occasions between October 1969 and August 1971.  Additionally, chronic urticaria is listed on the September 1972 separation examination.

The Board notes that hives and urticaria are synonymous.  See Dorland's Illustrated Medical Dictionary at 857 (30th ed. 2003).  Urticaria is a vascular reaction in the upper dermis that may be either acute or chronic with multiple causative stimuli.  Id. at 1994.

In addition, congenital and developmental defects are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9 (2012).  Therefore, such disorders require more than an increase in severity during service in order to warrant a grant of service connection.  The evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in increased disability.  VAOPGCPREC 82- 90 (July 18, 1990).

VA General Counsel explained there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental defect, on the other hand, because of 38 C.F.R. § 3.303(c), is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.

Although the RO initially denied the claim on account of the condition being a congenital or developmental defect, the regulations caution that diseases of allergic etiology, including urticaria, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  See 38 C.F.R. § 3.380 (2012).  Moreover, urticaria is listed as a disability in the Rating Schedule, which indicates service connection is potentially allowable for the condition.  See 38 C.F.R. § 4.118, Diagnostic Code 7825 (2012).

In the Veteran's case, his service treatment records show that he had urticaria during service.  The post-service treatment records do not reference urticaria or hives.  An August 2009 VA examination notes that the Veteran did not have urticaria during the examination, but the focus of the examination was not on this claim, but rather PFB.  The Veteran has yet to be afforded a VA examination in connection with this specific claim.  In light of the evidence, the Board finds that the claim should be remanded to allow for the RO to schedule a VA examination.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81.

In addition to the examination, a medical opinion should be requested that addresses the nature and etiology of the Veteran's claimed hives and allergies.  The Board notes that, even if urticaria is not evidenced during the examination, the salient question is whether the Veteran has had the condition at any point during the claims process.  See McClain v. Nicholson 21 Vet. App. 319, 321 (2007) (the current disability element of a service connection claim is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of the claim).

The Board notes that service connection was previously denied for urticaria in April 1998.  The current claim pertaining to hives and allergies has been treated as a reopened claim.

As to the claim of service connection for a skin condition of the hands, the Board remanded the claim in July 2010.  At that time, the Veteran had been diagnosed with tinea manuum by VA treatment providers and with dyshydrotic eczema by a June 2007 VA examiner.  On remand, an October 2011 VA examiner provided a diagnosis of dermatitis.  Given the varying diagnoses affecting the same claimed area, the Board has recharacterized the claim in a broader context.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The October 2011 VA examiner provided an addendum opinion indicating that "since there was nothing found about any fungus of hands, this condition is less likely as not related to military."  The examiner noted that the Veteran was treated for urticaria during service and nothing was mentioned about his hands.  The examiner appears to be offering an opinion only as to fungus, but not as to dermatitis or eczema.  Previously, the June 2007 VA examiner gave an opinion that the Veteran's dyshydrotic eczema is less likely than not due to his tinea pedis.  No opinion as to direct service connection was offered at that time.

Given the multiple diagnoses and incomplete opinions, the Board finds it necessary to again remand the claim for a VA skin examination and a medical opinion that addresses any identified skin condition of the hands.  See Barr, 21 Vet. App. at 311-12 (holding that once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one).  An opinion should be provided that addresses both direct and secondary service connection.

With respect to the claim of service connection for circulation problems with numbness of the feet, the Veteran asserts that he experiences numbness in his feet and that the problems first began during military service.  Specifically, he provided hearing testimony that he was put on a physical profile of wearing loafers during service because his boots were cutting off circulation to his feet and they were turning black.  

Post-service treatment records do not contain any reference to a disability affecting the feet although VA treatment records show a complaint of foot pain in February 2003.  An examination has not yet been afforded to the Veteran for this claim.  Given that there is evidence of current symptoms, evidence that he had circulation problems during service when wearing boots, and at least an indication that the two may be related, the Board finds that this claim should be remanded for a VA examination.  See McLendon, 20 Vet. App. at 81 (2006).  The prospective examiner should comment on whether the Veteran in fact has a current disability manifested by circulation problems and numbness of the feet.  If so, an opinion should be provided as to whether it is attributable to his active military service.

In regard to the claim for an initial compensable rating for tinea cruris, the most recent VA compensation examination was conducted in June 2007.  Although a VA skin examination was conducted in October 2011, the focus was primarily on the Veteran's hands and tinea cruris was not addressed.  Given that over five years have passed since the most recent VA compensation examination, the evidence has become stale, at least as it pertains to the current level of disability.  Therefore, the Board finds that the Veteran should be afforded another VA compensation examination to assess the current degree of disability of his tinea cruris.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

As to PTSD, service connection was awarded in July 2011 and a 30 percent rating was assigned at that time.  A review of the Veteran's Virtual VA claims file reveals that the RO issued a letter to the Veteran in August 2012 notifying him that VA had received an NOD with the July 2011 decision although the actual NOD is not located in Virtual VA.  The Veterans Appeals Control and Locator System (VACOLS) also reflect that an NOD was filed.  

An SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2012).  There is no indication that an SOC has been furnished regarding the July 2011 decision, or at least no SOC has been associated with the claims file that is before the Board or Virtual VA.  Therefore, the issuance of a SOC is required regarding the issue of entitlement to an initial rating in excess of 30 percent for PTSD.  The Board must remand the issue for such an action.  See Manlincon, 12 Vet. App. at 240-41.

It appears that the Veteran continues to receive regular treatment at the Dallas VAMC.  Updated treatment records should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Prepare a statement of the case in accordance with 38 C.F.R. § 19.29 (2012) regarding the issue of entitlement to an initial rating in excess of 30 percent for PTSD.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should the issue be returned to the Board.

2.  Obtain the Veteran's more recent treatment records (since January 2012) from the Dallas VAMC and associate the records with the claims folder.

3.  After securing any additional records, schedule the Veteran for a VA examination to address the nature and etiology of his claimed hives and allergies (urticaria).  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2012).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should identify any current condition of hives and allergies, including urticaria.  Even if the condition is not present during the examination, the examiner should comment on whether the Veteran has had the condition at any time during the pendency of the claim.  Also, comment on whether any identified condition is an acquired disability or a congenital disease or defect.

For each condition found at any time during the pendency of the claim, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during, or is otherwise related to, the Veteran's active military service.

If any diagnosis is considered a congenital defect, the examiner is asked to indicate whether it is at least as likely as not (50 percent or greater probability) that there was a superimposed disease or injury on the congenital defect during active military service.  If yes, identify the superimposed disease or injury, as well as the resultant disability due to such superimposed disease or injury.

If any diagnosed condition is considered a congenital disease, state whether such was aggravated (i.e. increased in severity) beyond the normal progress of the disease in service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If the examiner finds that they are unable to provide any portion of the requested opinions without resort to speculation, the reasons and bases for this opinion should be noted, and any missing evidence required to provide the requested opinion should be identified. 

4.  Also, schedule the Veteran for a VA examination to address the nature and etiology of his claimed circulation problems with numbness of the feet.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should comment on whether the Veteran has a current disability manifested by circulation problems with numbness of the feet.  If so, the appropriate diagnosis should be provided.

If such a condition is found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during, or is otherwise related to, the Veteran's active military service.  Consideration should be given to the Veteran's statements concerning his problems from use of boots during service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If the examiner finds that they are unable to provide any portion of the requested opinions without resort to speculation, the reasons and bases for this opinion should be noted, and any missing evidence required to provide the requested opinion should be identified.

5.  Also, schedule the Veteran for a VA skin examination to determine the severity of his service-connected tinea cruris.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted, and all clinical findings should be reported in detail.  The examiner should indicate the percentage of the Veteran's entire body that is affected by his tinea cruris, and a specific finding should be made as to the percentage of exposed areas affected.  The examiner should determine if the Veteran requires systemic therapy for tinea cruris, such as corticosteroids or other immunosuppressive drugs; and, if so, the total duration in weeks of such therapy during a 12-month period.   All opinions should be set forth in detail and explained in the context of the record.

6.  The examiner who conducts the VA skin examination should also provide an opinion as to the claimed skin condition of the hands.  All skin conditions affecting the hands should be identified (tinea manuum, eczema, dermatitis, etc.).

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed skin condition affecting the hands was either (a) caused by, or (b) aggravated by any of the Veteran's service-connected disabilities, particularly his tinea pedis with onychomycosis, tinea cruris, or PFB.  

(Currently, service connection is in effect for PTSD, diabetes mellitus, tinea pedis with onychomycosis, tinea cruris, and PFB.)

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed skin condition of the hands had its clinical onset during, or is related to, the Veteran's active military service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If the examiner finds that they are unable to provide any portion of the requested opinions without resort to speculation, the reasons and bases for this opinion should be noted, and any missing evidence required to provide the requested opinion should be identified.

7.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

8.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


